Citation Nr: 0706858	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-10 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In June 2006, the veteran was 
afforded a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  


FINDING OF FACT

The veteran's chronic hypertension has been shown to be 
etiologically related to his service-connected Type II 
diabetes mellitus.  


CONCLUSION OF LAW

Chronic hypertension was proximately due to or as the result 
of the veteran's service-connected Type II diabetes mellitus.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a), 3.326(a) (2006 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for service connection, the Board observes 
that the RO issued a VCAA notice to the veteran in June 2004 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The June 2004 VCAA notice was issued prior 
to the August 2004 rating decision from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  The veteran 
has been afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  The hearing 
transcript is of record.  All relevant facts have been 
developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  In the instant appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish 
both an initial evaluation and an initial effective date for 
the award of service connection for chronic hypertension.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision given the 
favorable resolution below.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  




II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Where a veteran served 
continuously for ninety days or more during a period of war 
and cardiovascular-renal disease including hypertension 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006 as amended).  
The Court has clarified that service connection shall be 
granted on a secondary basis under the provisions of 38 
C.F.R. § 3.310(a) where it is demonstrated that a 
service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Service connection is currently in effect for 
Type II diabetes mellitus and peripheral neuropathy of the 
upper and lower extremities.  

At a September 2004 VA examination for compensation purposes, 
the veteran presented a history of hypertension of 24 years' 
duration.  The veteran was diagnosed with well-controlled 
hypertension.  In an April 2005 addendum to the September 
2004 VA examination report, the VA examiner opined that "I 
think hypertension is less likely as not (less than 50/50 
probability) caused by or result of [service-connected] 
diabetes mellitus."  

At the June 2006 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that he had an appointment to see a Dr. Lowentritt as to the 
etiology of his hypertension.  

A June 2006 written statement from Joshua E. Lowentritt, 
M.D., indicates that he was a specialist in internal medicine 
and nephrology.  The doctor opined that "it is likely that 
[the veteran's] hypertension is due to longstanding 
adult-onset diabetes."

The Board has reviewed the probative evidence of record 
including the veteran's testimony on appeal.  While the VA 
examiner at the September 2004 VA examination for 
compensation purposes determined that it was "less likely as 
not (less than 50/50 probability)" that the veteran's 
chronic hypertension was caused by or result of the veteran's 
service-connected Type II diabetes mellitus, Dr. Lowentritt 
concluded that "it is likely that [the veteran's] 
hypertension is due to longstanding adult-onset diabetes."  
Given these facts, the Board concludes that the evidence is 
in relative equipoise as to whether the veteran's chronic 
hypertension is etiologically related to his 
service-connected type II diabetes mellitus.  In resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that service connection is warranted for chronic 
hypertension.  


ORDER

Service connection for chronic hypertension is granted.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


